Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 1-20 are pending.


Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 – line 2, “H1-yAlyH” appears to include an extra “H” at the end which should not be there.  Claim 2 – line 3, “undeoped” is an apparent misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (2019/0035849) in view of Zhang et al (U.S. 2007/0297103).  Jeong discloses a magnetic device such as for use as an MRAM (paragraph 0002), comprising: a multilayer structure including alternating layers of A and E, A including a first material, E including at least one other material that includes Al, the first material including at least one of Co, Ru, or Ir, a composition of the multilayer structure being represented by Ai-xEx, where x is at least 0.45 and not more than 0.55 (see for example paragraph 0007 – lines 2 to 7); and a magnetic layer that includes a Heusler compound, the magnetic layer sharing an interface with the multilayer structure (paragraph 7 – lines 7 to 9).
Jeong does not expressly disclose the magnetic layer in the form of a Heusler layer as being Al-doped.
Zhang discloses utilizing an Al doped Heusler alloy layer (note for example paragraph 0039 – lines 1 to 9) utilized in a magnetic device that may be part of an MRAM (paragraph 0026 – line 6).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the Heusler layer of Jeong be Al-doped Heusler layer.  The motivation would have been: as evidenced by Zhang, an Al doped Heusler layer was known in the art to be an advantageous form of Heusler layer to be applied as a magnetic layer in an MRAM structure.
As to claim 2, after doping of the Heusler layer H with Al, the layer could inherently be represented as H1-yAly as to do would be a concise way to express that the total composition of the layer would be the Heusler layer minus the amount taken up by Al.
As to claim 3, as shown in figure 11, the fixed magnetic moment of the Heusler layer is perpendicular to the interface.
As to claim 4, the magnetic layer has a thickness of less than 5 nm (paragraph 0007 – lines 9 and 10).
	As to claim 5, the magnetic layer may be Mn3.1-xGe, Mn3.1-xSn, or Mn3.1-ySb.
	

As to claim 6, it would have been obvious to have the magnetic layer of Jeong take the form of Mn3.3-zGe, Mn3.s-zSn, or Mn3.3-ySb.  The motivation would have been: the disclosure of specific Heusler magnetic layer compositions would have been suggestive of very similar materials and in the present context the specific materials disclosed by Jeong would have been suggestive of the claimed materials in question.  One of ordinary skill in the art would have recognized the proceeding and would have been fully capable of making such an adjustment to the material of the Heusler magnetic layer and would do so with a full expectation of success.
	As to claims 12-15 and 17, official notice is given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the art to one of ordinary skill in the art to have a MRAM to utilize a plurality of tunnel junction structures with associated plural conductive lines.
	It would have been obvious to utilize the magnetic structure of Jeong in view of Zhang in a device including a plurality of the magnetic structures of Jeong in view of Zhang in tandem with a plurality of conductive lines.  The motivation would have been: to do so was a standard approach as a plurality of the structures would be required to form a functional memory that stores a significant amount of information.  The term MRAM in of itself strongly suggest such a basic overall structural arrangement.
	As per claim 20, Jeong discloses a tunnel barrier and additional magnetic layer (column 7 – last 4 lines).

Allowable Subject Matter
Claims 7-11, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Friday, August 26, 2022